     Case: 1:75-cv-03974 Document #: 23 Filed: 06/26/19 Page 1 of 1 PageID #:27

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Leopoldo Burgos, et al.
                                                         Plaintiff,
v.                                                                       Case No.:
                                                                         1:75−cv−03974
                                                                         Honorable Gary
                                                                         Feinerman
Illinois Department of Children and Family Services,
et al.
                                                         Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 26, 2019:


       MINUTE entry before the Honorable Gary Feinerman:Motion to withdraw as
attorney [20] is granted. Attorney Alonzo Rivas is terminated as counsel for Plaintiffs.
Motion hearing set for 7/2/2019 [20] is stricken. Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
